MEMORANDUM OPINION
                                               No. 04-07-00468-CV

                                       Sondra L. GROHMAN-KAHLIG,
                                                  Appellant

                                                             v.

                                             Clarence J. KAHLIG, II,
                                                    Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2005-CI-13102
                             Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:            Alma L. López, Retired Chief Justice 1
                    Phylis J. Speedlin, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: February 16, 2011

DISMISSED

           This appeal is on remand from the Texas Supreme Court. The sole issue remaining in the

appeal on remand is “whether [appellee] is entitled to attorney’s fees.” Grohman v. Kahlig, 318
S.W.3d 882, 889 (Tex. 2010). Appellee filed a motion to dismiss the appeal stating, “The parties

have reached an agreement with respect to the attorney’s fees that were awarded in the trial

court’s judgment.” Appellant’s attorney filed an advisory in response to the motion, stating that



1
    Retired Chief Justice Alma L. López not participating.
                                                                                      04-07-00468-CV


he had been unable to reach appellant and requesting additional time to respond. Appellant’s

attorney stated, “It is anticipated that the undersigned will speak with [appellant] by no later than

January 21, 2011.” This court granted appellant an extension of time to file a response and

ordered the response to be filed by January 28, 2011.           No response has been filed, and

appellant’s attorney has verbally informed the court that he has been unable to speak with his

client. Based on the representations made by appellee in his motion, the motion to dismiss is

granted, and this appeal is dismissed.

                                                  PER CURIAM




                                                -2-